Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 9, 2019

                                     No. 04-18-00529-CR

                                   Edward Earl FULTON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR12590
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on January 2, 2019. See TEX. R. APP. P. 38.6(a). After the extended
due date, Appellant filed a second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on February 1, 2019.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court